Citation Nr: 1639567	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-42 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, and observer Ms. S. F. 


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark New Jersey.

The Board notes that the December 2008 rating decision continued the Veteran's ratings of 10 percent for degenerative joint disease of the right knee and 50 percent for posttraumatic stress disorder (PTSD).  The Veteran only perfected an appeal of the PTSD rating in his September 2009 VA Form 9.  

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  Therefore, the Veteran's claim for entitlement to TDIU was considered to have been raised by the record as "part and parcel" of the underlying claim for a higher rating for PTSD.  Id. at 453-54.  

This case was before the Board previously in April 2011 and May 2013.  In May 2011, the claim was remanded to the AOJ to complete additional development.  That development was completed to the extent possible.  In May 2014, the case returned to the Board.  At that time the claim for a higher rating was granted and the Veteran was awarded a 70 percent disability rating for PTSD effective November 2008.  However, the claim for a TDIU was remanded for additional development and to ensure the Veteran was properly advised of how to substantiate a claim for TDIU.  

The Board notes that there was a rating decision in June 2010 that denied a claim for TDIU.  That decision was based on the Veteran having a 50 percent disability rating for PTSD and a 10 percent rating for degenerative joint disease of the right knee.  Although this decision was not expressly appealed, it was part and parcel to the appeal for a higher rating for PTSD and therefore did not become final.  See Rice v. Shinseki, 22 Vet. App. 447. 

The Veteran appeared at a Travel Board hearing at the RO in January 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Board additionally notes that in January 2015, the Veteran filed a new claim for an increased rating for his PTSD.  In March 2015, the Veteran was awarded a 100 percent rating for his PTSD effective January 2015.  This decision was not appealed and is not before the Board.  


FINDINGS OF FACT

1.  Prior to October 19, 2011, the weight of the evidence does not demonstrate that the Veteran was unable to obtain or retain substantially gainful employment.  

2.  Beginning on October 19, 2011, the record reflects the Veteran's combination of service-connected PTSD and degenerative joint disease of the right knee combined to preclude the Veteran from obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to October 19, 2011, the criteria for entitlement to TDIU has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

2.  From October 19, 2011, forward, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

In May 2013, the Board remanded the Veteran's claim for to the AOJ in order to provide the Veteran with proper VCAA notice for his TDIU claim and to obtain additional development.  In June 2013, the AOJ sent the Veteran a VCAA notice for his TDIU claim and requested additional information regarding the Veteran's employment history.  The Veteran did not respond to the request and the AOJ proceeded to readjudicate the claim in the February 2015 supplemental statement of the case.  In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).





Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a) (West 2014) 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that an initially deficient notice may be cured by the issuing of a new, sufficient, notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34.  

The Veteran was not initially provided with a VCAA notice for his TDIU claim.  However, as noted above after the May 2013 remand, the Veteran was provided with a proper VCAA notice regarding his claim for TDIU.  The claim was subsequently readjudicated in February 2015.  Therefore, any defect in notice was cured and VA has satisfied its duty of providing notice.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records and VA medical records have been obtained and associated with his claims file.  The Veteran has not identified any other relevant records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c) (2015).

Additionally, the Veteran was provided VA examinations in November 2008, November 2009 and May 2011 to assess the functional impact of his service-connected disabilities.  The examination reports are thorough and supported by the evidence of record.  The examination reports discussed the clinical findings, treatment history, and the Veteran's reported symptoms.  The examination reports also discussed the functional losses caused by the Veteran's disabilities.  They are, therefore, adequate and provide the necessary information to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  As noted above, the Veteran was provided with a hearing before a Veterans' Law Judge in January 2011.  The issues before the Board were explained and the Veteran provided testimony.  That testimony specifically addressed the issue of entitlement to TDIU and his employability.  The Veteran has thus been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.


Analysis

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a) (2013).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2015).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16 (a).

In this case the Veteran's service-connected disabilities meet the schedular criteria required to consider a TDIU claim throughout the entire period on appeal.  He had a single disability rated at 70 percent, PTSD, effective November 10, 2008.  The rating was increased to 100 percent effective January 15, 2015.  Additionally, he has a 10 percent rating for his degenerative joint disease of the right knee.  Therefore, the Board will consider whether these disabilities, in combination, rendered the Veteran unable to obtain and maintain a substantially gainful occupation.  

In November 2008, the Veteran reported to the VA examiner that he was still working as a custodian.  It was noted that his knee pain caused him problems, but he was still able to perform his job duties.  In November 2009, the Veteran had another VA exam, this one for his PTSD.  At the time he reported that he had retired from being a custodian due to the physical nature of the work.  He indicated that it was making his knee hurt, and the pain triggered thoughts about his injury, which is the stressor related to his PTSD.  The Veteran, however, stated his retirement was due to being unable to perform the physical work of a custodian.  He also reported that he tried working as a lunchroom proctor.  The Veteran said that he quit that job because he was worried he might harm one of the children due his irritability.  He repeated this assertion at his January 2011 hearing.  However, he also stated that he was working at a car dealership, part-time.  He transports cars from one dealership to another when needed.  This job requires that he pick up a car and take it to another location for someone and then return with the car.  

At the time of his May 2011 VA examination, the Veteran was still working at the car dealership on a part-time basis.  The VA examiner noted that the Veteran was mildly anxious, but had clear and goal-directed speech with limited insight, but good judgment.  The examiner also noted the Veteran's anxiety impacts the Veteran's life and contributes to his problems relating to others, but he was able to work, although he has some difficulty.  May 2011 treatment records for the Paterson Community Based Outpatient Clinic (CBOC), indicated the Veteran was calm, cooperative, and demonstrated good impulse control.

These reports indicate some occupational impairment from the Veteran's service-connected disabilities.  The Veteran's knee pain appears to have resulted in retirement from the custodian job, both because of the physical limitations from the pain and because it was trigging memories related to his PTSD.  The Veteran's choice to seek employment as a lunchroom proctor demonstrated that he felt that a less physical job would be possible.  The job as a lunchroom proctor, however, proved to be too difficult mentally, as the Veteran feared he might hurt a child because of irritability due to PTSD.  These two instances show the Veteran's service-connected disabilities interfere with his ability to obtain and maintain substantial gainful employment.  Such a limitation is inherent with the 70 percent combined disability rating VA had assigned for that period of time.  However, these instances do not indicate that the Veteran was incapable of obtaining and maintaining substantially gainful employment.  

The record indicates the Veteran found a third job where it was neither too physically or mentally stressing.  Documentation as to the exact number of hours and wages the Veteran was earning were requested in the June 2013 correspondence sent to the Veteran.  Specifically, the Veteran was provided with a VA Form 21-8940, Veteran's Application for Increased Compensation Based On Unemployability, which provides the Veteran the opportunity to submit information with regard to education level, training, income and hours worked.  The Veteran did not did not return a completed VA Form 21-8940 to the VA and has not otherwise provided income information.  The evidence is not sufficient to find that the Veteran is unemployable due to the service-connected disabilities because the Veteran did not complete and return the VA Form 21-8490 as requested.  As the Veteran's education level, training, and earned income while working to include while working part-time during the period in question are unknown, the evidence does not support a finding that the Veteran's employment was marginal or less than substantially gainful.  The evidence also does not show that the Veteran is unable to secure or maintain substantially gainful employment due to service-connected disabilities.   The Veteran demonstrated that he was able to function in a work environment with lower physical demands and less social contact.  The social and physical skills employed by the Veteran to work this job, albeit part-time, combined with the medical assessments contemporaneous to the time the Veteran was working at the car dealership indicated the Veteran has the capacity to perform the tasks necessary to perform that job.. 

The Board notes that the Veteran's representative raised an argument that the car dealership job was a protected environment.  Under 38 C.F.R. § 4.16(2) (2015) work in a protected environment should not be counted when assessing whether the job constitutes substantially gainful employment.  In this context a protected environment means a place of employment where the Veteran is not required to meet the normal requirements of an employee, examples include a family owned business or a sheltered workshop.  See Id.  The facts do not reflect that the Veteran works in such an environment.  He has not stated that he works for a family member, that his is given special privileges, or that the job is part of a sheltered workshop.  Further, whether or not the job constitutes substantially gainful employment is not a determinative factor.  As noted above, this job reflects the Veteran has a residual functional capacity, which in combination with his documented symptoms, reflected the ability to obtain and maintain substantially gainful employment. 

As of October 19, 2011, however, treatment records indicated the Veteran's symptoms had become worse.  The notes from Dr. Y. K., a VA psychiatrist, state that the Veteran was unable work because of a combination of his leg problem, anger, irritability and self-isolation.  This was a notable change from treatment notes from May 2011, where he had good impulse control and was calm and cooperative.  From October 2011 forward, the treatment records consistently noted the Veteran's inability to work because of these symptoms.  While the Board notes the ultimate question of the Veteran's ability to gain and maintain substantially gainful employment is not a medical one, an examiner is competent to opine the effects of a Veteran's disability on his ordinary work activities.  See 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As there was a change of symptoms in October 2011 that is consistently noted from there on, Dr. Y. K.'s assessment that the Veteran's symptoms prevent substantially gainful employment is given significant weight.  The change of symptoms and the occupational impact they would have support a finding of TDIU based on the combination of the Veteran's service-connected disabilities.

Therefore, a preponderance of the evidence is in favor of finding the Veteran was entitled to a TDIU for his service-connected disabilities as of October 19, 2011; however, prior to that date the preponderance of the evidence indicates the Veteran retained the ability to obtain and maintain substantially gainful employment.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a TDIU due to service-connected disabilities prior to October 19, 2011, is denied. 

Entitlement to a TDIU due to service-connected disabilities from October 19, 2011, forward is granted. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


